    Case 16-30622-sgj13 Doc 60 Filed 11/05/18                 Entered 11/05/18 12:56:49           Page 1 of 2


105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION


IN RE:                                                             CASE NO: 16-30622-SGJ-13
MELINDA D HENDERSON
            DEBTOR



                          MOTION TO AMEND ORDER APPROVING MODIFIED PLAN

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

   Comes now, Standing Chapter 13 Trustee, Movant herein, an files this "Motion to Amend Order Approving
Modified Plan", heretofore entered in the above sytled Chapter 13 case, and for his Motion states as follows:

    An "Order Approving Modified Plan" was entered in this case on September 28, 2018.

        X   To change the Plan Base to $79,053.84.

        X   To change the Plan payments to $1,141.00 x 2; $1,600.00 x 27.

        X   To change resume date on the order to be 09/12/2018.

    The Trustee requests the Court enter an Amended Order Approving Modified Plan.

    WHEREFORE PREMISES CONSIDERED, the Trustee prays for the entry by this Court of an "Amended Order
Approving Modified Chapter 13 Plan, Valuing Collateral and Allowing Debtor 's Attorney's Fees" and for all other just
and proper relief.


                                                        Respectfully submitted,

                                                        STANDING CHAPTER 13 TRUSTEE

                                                        By: /s/ Thomas D. Powers
                                                       Thomas D. Powers / State Bar No. 16218700
                                                       105 Decker Ct
                                                       Suite 1150 11th Floor
                                                       Irving, TX 75062
                                                       (214) 855-9200
     Case 16-30622-sgj13 Doc 60 Filed 11/05/18                        Entered 11/05/18 12:56:49                Page 2 of 2



MOTION TO AMEND ORDER APPROVING MODIFIED PLAN, Page 2
Case # 16-30622-SGJ-13
MELINDA D HENDERSON




NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED WITH THE CLERK
OF THE UNITED STATES BANKRUPTCY COURT AT 1100 N COMMERCE ST, DALLAS, TEXAS, 75201 BEFORE
THE CLOSE OF BUSINESS ON 11/26/2018 12:00:00AM, WHICH IS TWENTY ONE (21) DAYS FROM THE DATE
OF SERVICE HEREOF.

ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A COPY MUST BE SERVED UPON
COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE
IS FILED A HEARING WILL BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE RELIEF REQUESTED SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT
OR THE NOTICED ACTION MAY BE TAKEN.



                                                     Certificate of Service

I hereby certify that a true copy of the foregoing Motion to Amend Order Approving Modified Plan was served on the
following parties at the addresses listed below by United States First Class Mail or via electronic mail:



Debtor:               Melinda D Henderson, 1147 Monterrey Trail, Mesquite, Tx 75149
Attorney:             Fears Nachawati Pllc, 4925 Greenville Ave, Suite 715, Dallas, Tx 75206
Notice Creditor(s):   Americredit Financial Services Inc, Dba Gm Financial, Po Box 183853, Arlington, Tx 76096
                      County Of Dallas, Co Linebarger Goggan Blair Et Al, 2777 N Stemmons Fwy Ste 1000, Dallas, Tx 75207
                      Sn Servicing Corp, 323 5Th Street, Eureka, Ca 95501




Dated:                      11/5/2018                         By: /s/ Thomas D. Powers
